IN THE COURT OF APPEALS OF TENNESSEE
                             AT KNOXVILLE
                            Assigned on Briefs November 18, 2010

                  IN RE: THE ADOPTION OF JEFFREY T., ET AL.

                   Appeal from the Chancery Court for Grainger County
                     No. 08-043    Telford E. Forgety, Jr., Chancellor


              No. E2010-01321-COA-R3-PT - FILED DECEMBER 14,2010


In April of 2008, Lowell Shelton and Stella Shelton (“the Sheltons”) filed a petition to
terminate the parental rights of Jeffrey T. (“Father”) and Lisa T. (“Mother”) to the minor
children, Jeffrey T. and Justin T. (“the Children”), and to adopt the Children. After a trial,
the Trial Court entered an order on May 7, 2010, that, inter alia, terminated the parental
rights of Father to the Children, and granted the adoption of the Children by the Sheltons.1
Father appeals to this Court raising issues regarding res judicata, whether the Trial Court
erred in not requiring a home study, and whether the final order of adoption conformed to
the statute, among others. We affirm.

 Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Chancery Court Affirmed;
                                  Case Remanded

D. M ICHAEL S WINEY, J., delivered the opinion of the Court, in which H ERSCHEL P. F RANKS,
P.J., and J OHN W. M CC LARTY, J., joined.

John S. Anderson, Rogersville, Tennessee, for the appellant, Jeffrey T.

Scott A. Hodge, Morristown, Tennessee, for the appellees, Lowell Shelton, and Stella
Shelton.




        1
         The Trial Court’s May 7, 2010 order found and held that Mother had consented both to the
termination of her parental rights to the Children and also to the adoption of the Children by the Sheltons.
Mother’s parental rights to the Children were terminated, and Mother did not appeal.
                                         OPINION

                                        Background

               The Children were born in 1999 and 2001. The Sheltons have had physical
custody of the Children since the Children were six months old and one month old
respectively. In April of 2008, the Sheltons filed their petition seeking to terminate the
parental rights of Mother and Father to the Children, and also seeking to adopt the Children.
The case was tried, and the Trial Court entered its detailed order on May 7, 2010 finding and
holding, inter alia:

             1. The Court finds that the Petitioners, [the Sheltons], have physical
       custody of the minor children.

              2. The Court finds that by clear, cogent and convincing evidence, the
       Father has willfully failed to visit the children such that Father has abandoned
       the children pursuant to TCA Secs. 36-1-102, 36-1-113 and 37-1-147.

              3. The Court finds that had Father wanted to see the children he could
       have seen the children. The Court finds that the Sheltons are truthful that they
       never told Father [he] could not see the children. The Court does not believe
       the Father that he really wanted to see the children.

              4. The Court finds the Father failed to see his children and did not want
       to see his children by failing to try and work out some contact with the
       Sheltons. The Court finds that had Father wanted to see the children he could
       have seen them, maybe not under the best of circumstances but he could have
       had at least some contact with the children.

              5. The Court finds that since 2003, the Father has only had contact with
       the children three (3) times, one time in 2003, one time in 2006 when the
       Sheltons’ house burned down and a chance encounter at Wal-Mart in 2008.

              6. The Court finds that by clear, cogent and convincing evidence, the
       Father has willfully failed to provide financial support for the children such
       that Father has abandoned the children pursuant to TCA Secs. 36-1-102, 36-1-
       113 and 37-1-147.

              7. The Court finds that Father has willfully failed to support the

                                             -2-
children and that a parent does not need a court order that he has an obligation
to support the children. The law, common sense and reason tell a parent it is
his/her duty to support his/her child.

       8. The Court finds that the Father and Mother knew the children need
clothes, shoes, school supplies, and everything the child needs. The record
contains nothing to show that the parents ever contributed any type of financial
support for the children.

       9. The Court finds that the Father testified that he has not purchased or
sent Christmas or birthday gifts for the children since 2003.

       10. The Court finds that the Father testified that he has sent no letters
or cards nor made any phone calls to the children.

        11. The Court finds that the Father has not been to the children’s
school and has not attended any parent-teacher conferences or school
activities.

       12. The Court finds that the Father stated and admitted that he has no
relationship with the children.

       13. The Court finds that the Father willfully failed to visit or support
the child despite the ability to do so.

       14. The Court finds that grounds exist to terminate Father’s parental rights.

        15. The Court finds by clear, cogent and convincing evidence that it is
in the children’s best interests that the biological parent’s rights be terminated
and the Sheltons be allowed to adopt the children.

       16. The Court finds upon a review of the best interest factors in TCA
Sec. 36-1-113(i) it is in the best interests of the children that parents[’] rights
be terminated and that the Sheltons adopt the children[.]

       17. The Court finds that the Shelton’s home is the only home the
children have ever known. The children have established a bond and
relationship with the Sheltons. The Sheltons are the only parents the children
have ever known and that it is clear to the Court that the children already
belong to the Sheltons de facto. The only people who have shown the concern

                                        -3-
       and interest in the children that a parent should have are the Sheltons.

              18. The Court finds that the Sheltons have exclusively provided for the
       children educationally, financially and emotionally. The Court cannot find that
       the parents have provided for the children in any manner.

               19. The Court finds that to deny the termination at this point would be
       fruitless because no evidence has been presented that father would pay child
       support or visit with the children in the future. Father could have tendered
       financial support into the Court but failed to even try. Finally, there has been
       no evidence presented that Father would start visiting the children in the
       future.

             20. The Court finds the Sheltons have [gone] to the time, trouble and
       expense to send the children to private school where they have excelled. The
       Sheltons have been involved with the children’s education and the Father has
       had no involvement at all.

               21. The Court finds that it is in the children’s best interests to have the
       stability of having this matter over with once and for all and to have the
       knowledge that their situation is not going to change and will not be hanging
       over their head.

              22. The Court finds the Mother has testified that she believes it is in
       [the] children’s best interests that the Sheltons be allowed to adopt the
       children.

              23. The Court finds the Mother consents to the termination of her
       parental rights and consents to the adoption of the children by the Sheltons.

              24. The Court finds the Father’s parental rights shall be terminated.

              25. The Court finds that [the] Sheltons shall be granted the adoption of
       the minor children.

Father appeals to this Court.




                                          Discussion

                                               -4-
               Father raises five issues on appeal, which we restate as: 1) whether the Trial
Court erred in failing to dismiss the Sheltons’ petition when a similar petition previously had
been filed and dismissed in Hamblen County, Tennessee; 2) whether the Trial Court erred
in allowing this case to be continued numerous times; 3) whether the Trial Court erred in
terminating Father’s parental rights when Father had filed a petition for custody in the
Chancery Court for Hamblen County; 4) whether the Trial Court erred in granting the
adoption when a home study had not been done; and, 5) whether the Trial Court erred in
signing the final order of adoption when the order allegedly did not conform to Tenn. Code
Ann. § 36-1-120.

              Our Supreme Court reiterated the standard of review for cases involving
termination of parental rights stating:

                      This Court must review findings of fact made by the trial
              court de novo upon the record “accompanied by a presumption
              of the correctness of the finding, unless the preponderance of the
              evidence is otherwise.” Tenn. R. App. P. 13(d). To terminate
              parental rights, a trial court must determine by clear and
              convincing evidence not only the existence of at least one of the
              statutory grounds for termination but also that termination is in
              the child's best interest. In re Valentine, 79 S.W.3d 539, 546
              (Tenn. 2002) (citing Tenn. Code Ann. § 36-1-113(c)). Upon
              reviewing a termination of parental rights, this Court's duty,
              then, is to determine whether the trial court's findings, made
              under a clear and convincing standard, are supported by a
              preponderance of the evidence.

In re F.R.R., III, 193 S.W.3d 528, 530 (Tenn. 2006).

              In Department of Children’s Services v. D.G.S.L., this Court discussed the
relevant burden of proof in cases involving termination of parental rights stating:

              It is well established that “parents have a fundamental right to
              the care, custody, and control of their children.” In re Drinnon,
              776 S.W.2d 96, 97 (Tenn. Ct. App. 1988) (citing Stanley v.
              Illinois, 405 U.S. 645, 92 S. Ct. 1208, 31 L. Ed. 2d 551 (1972)).
              “However, this right is not absolute and parental rights may be
              terminated if there is clear and convincing evidence justifying
              such termination under the applicable statute.” Id. (citing

                                              -5-
              Santosky v. Kramer, 455 U.S. 745, 102 S. Ct. 1388, 71 L. Ed. 2d
599 (1982)).

                     Termination of parental or guardianship rights must be
              based upon a finding by the court that: (1) the grounds for
              termination of parental or guardianship rights have been
              established by clear and convincing evidence; and (2)
              termination of the parent’s or guardian’s rights is in the best
              interests of the child. Tenn. Code Ann. § 36-1-113(c). Before
              a parent’s rights can be terminated, it must be shown that the
              parent is unfit or substantial harm to the child will result if
              parental rights are not terminated. In re Swanson, 2 S.W.3d
180, 188 (Tenn. 1999); In re M.W.A., Jr., 980 S.W.2d 620, 622
              (Tenn. Ct. App. 1998). Similarly, before the court may inquire
              as to whether termination of parental rights is in the best
              interests of the child, the court must first determine that the
              grounds for termination have been established by clear and
              convincing evidence. Tenn. Code Ann. § 36-1-113(c).

Dep’t of Children’s Servs. v. D.G.S.L., No. E2001-00742-COA-R3-JV, 2001 Tenn. App.
LEXIS 941, at **16-17 (Tenn. Ct. App. Dec. 28, 2001), no appl. perm. appeal filed. Clear
and convincing evidence supporting any single ground will justify a termination order. E.g.,
In re Valentine, 79 S.W.3d 539, 546 (Tenn. 2002).

              Before we address the issues raised on appeal, we note that the record on
appeal in this case is very sparse consisting of a technical record only 25 pages long, 16
exhibits of which six are posed photographs of the Children, and no transcript or statement
of the evidence.

               We first address whether the Trial Court erred in failing to dismiss the
Sheltons’ petition when a similar petition previously had been filed and dismissed in
Hamblen County, Tennessee. Father asserts in his brief on appeal that “a nearly identical
Petition was dismissed in Hamblen County Chancery Court …” and that, therefore, “[t]he
present petition should have been barred by Res Judicata.”

              The Sheltons state in their brief on appeal that they filed a petition in Hamblen
Chancery Court in March of 2005 and that said petition was dismissed in 2006, which was
two years prior to the filing of the instant petition in 2008. The record on appeal contains
a copy of this previous petition, but does not contain a copy of the order dismissing the
previous petition. This Court knows nothing regarding the circumstances of the dismissal

                                              -6-
of the previous petition. As far as we know given the record now before us, the previous
petition may have been voluntarily dismissed without prejudice, which would not operate to
bar a subsequent suit.

               Furthermore, even if the previous petition was dismissed with prejudice, the
allegations in the petition now before us on appeal are based upon the four month period
immediately preceding the filing of the instant petition. The previous petition was, according
to the Sheltons, dismissed two years prior to the filing of the instant petition. Thus, the
previous petition was dismissed prior to the relevant four month time period upon which the
instant petition is predicated. As such, the previous petition could not operate as res judicata
upon the issues in the instant petition. To hold, as Father requests, that a petition to terminate
parental rights once defeated operates as a bar to all future such petitions to terminate that
parent’s parental rights would be ludicrous, and we expressly decline to so hold. This issue
is without merit.

              We next address whether the Trial Court erred in allowing this case to be
continued numerous times. Again, we point out that the record on appeal is very sparse.
Although Father alleges that the case was continued numerous times, there is no evidence
in the record on appeal to back up this assertion. While the record on appeal contains one
motion to continue filed by the Sheltons, there is no order in the record addressing this
motion. There is no other documentation whatsoever in the record on appeal showing that
the case ever was continued. We refuse to assume, as Father’s brief asserts, that “[t]he case
was then scheduled and passed numerous times …” with no evidence whatsoever as to why
this may have happened, or even that it did happen. This issue is without merit.

                Next we consider whether the Trial Court erred in terminating Father’s parental
rights when Father had filed a petition for custody in the Chancery Court for Hamblen
County. We point out that the very sparse record on appeal contains no copy of this alleged
petition for custody that Father filed in Hamblen County. We do, however, note that the
petition filed by the Sheltons in March of 2005, as discussed above, states that Father filed
a petition for custody in January of 2005. Father also states, in his answer to the instant
petition, that he filed his petition for custody in January of 2005. However, there is nothing
else whatsoever in the record on appeal that supports Father’s assertion that his petition for
custody was pending.

                Furthermore, given the record before us on appeal, we are unable to determine
that this issue ever was presented to the Trial Court. The law in Tennessee is well settled that
issues not raised in the trial court may not be raised on appeal. E.g., In re: The Guardianship
of R.D.M., 306 S.W.3d 731, 736 (Tenn. Ct. App. 2009). This issue is without merit.



                                               -7-
              Before we consider Father’s final two issues, we note that Father does not raise
a direct challenge to the Trial Court’s termination of his parental rights. However, our
discussion of these issues as raised by Father necessarily includes a brief discussion of
whether the Trial Court erred in terminating Father’s parental rights.

               As we have already pointed out, our review of this case has been severely
hampered by the fact that we have been provided neither a transcript of the hearing nor a
statement of the evidence. As we have stated many times, "[t]his court cannot review the
facts de novo without an appellate record containing the facts, and therefore, we must assume
that the record, had it been preserved, would have contained sufficient evidence to support
the trial court's factual findings." Sherrod v. Wix, 849 S.W.2d 780, 783 (Tenn. Ct. App.
1992). Father, as the appellant, had the duty "to prepare a record which conveys a fair,
accurate and complete account of what transpired in the trial court with respect to the issues
which form the basis of the appeal." Nickas v. Capadalis, 954 S.W.2d 735, 742 (Tenn. Ct.
App. 1997) (quoting State v. Boling, 840 S.W.2d 944, 951 (Tenn. Crim. App. 1992)). Father
failed to prepare an adequate record on appeal.

               It is important to note that since this case involves the termination of parental
rights, the analysis would have been different if Father were indigent. See In Re: T.B.L., No.
M2005-02413-COA-R3-PT, 2006 WL 1521122, at *2 n.2 (Tenn. Ct. App. June 2, 2006)
(stating “When the parent whose rights are at stake is indigent, this court will not
conclusively presume that the trial court’s findings of fact are supported by the evidence and
are correct. However, when a parent who is not indigent fails to provide an adequate
transcript, we will presume that the record supports the trial court’s findings.” (citations
omitted)), no appl. perm. appeal filed. A careful and thorough review of this very sparse
record on appeal shows no evidence whatsoever that Father is indigent.

               Without a record that would allow this Court to conduct a full review of the
facts, we must presume that the record supports the Trial Court’s detailed findings. As such,
we find no error in the Trial Court’s findings that grounds for termination of Father’s
parental rights had been proven by clear and convincing evidence and that clear and
convincing evidence existed that it was in the Children’s best interest to terminate Father’s
parental rights. It was these findings which resulted in the termination of Father’s parental
rights to the Children.

              We turn now to the issue of whether the Trial Court erred in granting the
adoption when a home study had not been done. In his brief on appeal, Father asserts that
“a Home Study is required by law TCA 36-1-116(1)(e)(2)B.” First, there is no such statutory
section. Second, the Sheltons requested in their petition that “[t]he six months waiting
period, order of reference, preliminary home study, home study, the order of guardianship

                                              -8-
or custody, supervision, and the final report to the court be waived …” pursuant to Tenn.
Code Ann. § 36-1-119(a) & (b). In pertinent part, Tenn. Code Ann. § 36-1-119(b) provides:

              (b) If the child is related to the petitioners, the court may, in its
       discretion, waive the six-month waiting period, the orders of reference, the
       preliminary home study and home study, the order of guardianship or custody,
       and the final court report and may proceed to immediately grant an order of
       adoption.

Tenn. Code Ann. § 36-1-119(b) (2010). The record reveals that the Children are related to
the Sheltons. Therefore, the Court had the discretion to waive the home study.

              Even more importantly, Father’s parental rights had been terminated. As such,
Father lacked standing to challenge the adoption. This issue is without merit.

              Finally, we consider whether the Trial Court erred in signing the final order of
adoption when the final order allegedly did not conform to Tenn. Code Ann. § 36-1-120.
Again, we point out that Father’s parental rights to the Children were terminated, and we
have affirmed the Trial Court with regard to the termination. As such, Father lacked standing
to challenge the adoption. This issue also is without merit.

              We find no error and affirm the Trial Court’s May 7, 2010 order in its entirety.

                                        Conclusion

               The judgment of the Trial Court is affirmed, and this cause is remanded to the
Trial Court for collection of the costs below. The costs on appeal are assessed against the
appellant, Jeffrey T., and his surety.




                                                   _________________________________
                                                   D. MICHAEL SWINEY, JUDGE




                                             -9-